Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Kube on 09 September 2021.

The application has been amended as follows:
In the Claims:
The claims are as filed 07 September 2021, with the following further amendment.
In claim 1 at the fourth line from the end, at the middle of the line, “than rotatable” has been changed to --than the rotatable--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and dependents are allowable at least because none of the cited references teach “a gearbox arranged to receive an input from the rotatable shaft and output drive to the fan so as to drive the fan at a lower rotational speed than rotatable shaft.” While this 
The remaining arguments in the Remarks filed 07 September 2021 at p.8 are also persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745